t c memo united_states tax_court melinda jean welwood petitioner v commissioner of internal revenue respondent docket no 17254-17l filed date joanne wallace mcintosh for petitioner brooke s laurie sheila r pattison and roberta l shumway for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action and a notice_of_determination denying a request for relief under sec_6015 the issue for decision is whether petitioner is entitled to relief under sec_6015 from liability on joint returns filed with michael j welwood m welwood for and and whether collection may proceed with respect to unpaid liabilities for and unless otherwise indicated all section references are to the internal_revenue_code in effect for relevant years and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas when she filed her petition background petitioner was born in she completed two years of college petitioner and m welwood were married on date in they separated and contemplated divorce but were reconciled in that same year petitioner and m welwood remained married until his death on date they had one son who was an adult at all material times petitioner suffers certain health conditions that have been with her since birth other health problems are age related but have not prevented her gainful employment and are not unusual in when the couple separated they agreed to a division of property pursuant to the agreement m welwood assigned to petitioner half of his interests in the profits losses and capital of the following partnerships castle rock associates lp harbor vista associates lp mj rm associates lp mjw associates lp mjw claybourne associates lp mjw sca associates lp mw ra associates lp shakespeare associates lp summerville associates lp w a associates lp w a associates ii lp oak knoll apartments ltd and bluefield associates there are minor inconsistencies in the names of entities in the stipulated documents and the stipulation the findings are based on the documents as stipulated the interests subject_to the division of property agreement involved partnerships created in the 1980s by m welwood and robert arcand the partnerships invested in low-income_housing units and apartment buildings in oregon colorado california and montana m welwood and arcand marketed the partnerships to investors in high-income tax brackets who were looking for tax reduction opportunities m welwood and the other investors in the partnerships were clients of the certified public accounting firm kpmg the partnerships were designed to generate tax savings in early years and avoid taxation on income in later years by sale of the partnership interests and a step-up_in_basis to the purchasers however in changes in the tax laws limiting the deduction of passive losses against other income caused the partnerships to lose value which made them unattractive to prospective buyers sonja haugen was a kpmg partner who had business dealings with m welwood and the other investors in the partnerships haugen met petitioner in the 1980s and they became friends when petitioner and m welwood temporarily separated in haugen recommended that petitioner not take ownership of the partnership interests however petitioner took ownership on the advice of her then attorney from through partnership_distributions for the m welwood interests were recorded by the partnerships as one-half to m welwood and one-half to petitioner in or about or petitioner obtained a florida real_estate license she and her husband moved to texas in after encountering financial difficulties in florida she has been constantly employed by her current employer since and is currently a manager of employee_benefits with take-home pay of approximately dollar_figure per month m welwood suffered a series of strokes culminating in two in that left him cognitively challenged in he was injured in an automobile accident he was hospitalized and in rehabilitation and nursing care facilities for various periods until his death returning to the homes occupied by petitioner between stays in a hospital or other facility the last such facility was a serene setting where he began living in or while he was in the various facilities and through the time of his death petitioner managed his care and maintained the household she paid all of the household bills and the expenses of his care she would visit her husband and take him documents to sign m welwood was sometimes mentally incapacitated or otherwise cognitively impaired during one such period of incapacitation in petitioner signed their joint tax_return for on his behalf pursuant to a durable_power_of_attorney petitioner and m welwood filed joint federal tax returns through tax_year their joint returns for and were filed after extensions to october of the following year were obtained as of date there were balances due on the joint returns exclusive of accrued penalties and interest as follows year balance due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner caused separate returns to be filed for under circumstances described below petitioner’s separate_return for and the separate_return that she caused to be filed for her husband were filed on date haugen began to prepare income_tax returns for petitioner and m welwood after she retired from kpmg and their prior preparer became ill she prepared their joint returns for and and their separate returns for but she did not sign them because she was unpaid after m welwood’s automobile accident and frequent hospitalizations and rehabilitation petitioner collected the information required for tax_return filings and forwarded them either to their prior preparer or to haugen haugen explained to petitioner and discussed with her counsel the effect of filing separate returns with the substantial tax_liabilities arising out of the partnerships reported by only m welwood for the separate_return haugen prepared for m welwood reported taxable gain of dollar_figure and tax_liability of dollar_figure on petitioner’s separate_return for she reported wages and social_security income of dollar_figure and tax of dollar_figure in an undated marital property agreement notarized on date petitioner purports to assign to m welwood her interests in the profits losses and capital of the following partnerships castle rock associates lp harbor vista associates lp mj rm associates lp mjw associates ltd mjw claybourne assets lp mjw sca associates ltd mw ra associates lp shakespeare associates lp summerville associates lp w a associates lp w a associates ii lp oak knoll apartments ltd and bluefield associates by a partnership_interest purchase agreement and assignments of partnership interests dated as effective on date the following partnership interests were transferred to inner pacific advantage llc for the sum of dollar_figure name of lp1 castle rock associates lp harbor vista associates lp mj rm associates lp mjw associates lp mjw claybourne associates ii mjw sca associates lp mw ra associates lp shakespeare associates lp summerville associates lp seller’s lp interest percentage of profit loss seller’s slp2 interest percentage of profit loss seller’s lp interest percentage of capital seller’s slp interest’s percentage of capital purchase_price --- dollar_figure dollar_figure --- --- --- --- dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- --- big_number big_number big_number big_number big_number big_number big_number big_number w a associates lp w a associates ii lp total consideration sec_3 --- --- dollar_figure dollar_figure big_number big_number big_number 1limited partnership lp 2special limited_partnership slp although the check in payment of the proceeds of sale was payable to m welwood the proceeds were deposited into an account solely in the name of petitioner appeals determinations in response to a letter final notice_of_intent_to_levy and your right to a hearing sent date with respect to unpaid liabilities for and on date petitioner filed a request for a hearing under sec_6330 the request was assigned to an appeals officer who verified that the requirements of applicable law or administrative procedure had been met assisted by her counsel petitioner filed a form_8857 request for innocent spouse relief on date the sec_6330 process was suspended pending the outcome of the sec_6015 relief case sec_6015 relief was denied in a notice_of_determination sent date the explanation in the notice was as follows the requesting spouse rs and nonrequesting spouse nrs filed joint tax returns for the tax years ending date date date and date the taxpayers are married the rs had the nrs placed in a full time nursing care facility since he is physically and mentally incapacitated they are still considered living together for the purposes of this code section the rs has a durable_power_of_attorney for the nrs and manages all his affairs they have continued to file jointly every year the rs claimed abuse but she also described the nrs as not having the cognitive ability to peel an orange the rs didn’t provide any dates of abuse or explain how the abuse is related to the tax matter the nrs started having health problems many years ago on date the nrs suffered his fourth stroke his left side was affected during that stroke he had permanent numbness in his left side and became cognitively challenged his health continued to decline until he was in a car accident on date he has been under constant hour medical_care since the accident the rs indicated the underpayments are caused by what she considers phantom income caused by investment partnerships she describes as tax_shelters the rs claimed she wasn’t involved in the decision to purchase the investment partnerships the rs said the phantom income isn’t tangible income therefore she doesn’t have the ability to pay tax on that income the rs argued that she agreed to file jointly because she lives in a community_property_state the rs didn’t want to be separately liable for half of the community_income the rs hasn’t indicated any intention of filing separately while the nrs is still alive she argued holding her jointly liable is unfair since the community_property_laws in texas make it impossible for her to file any other way the rs lives alone in the marital home she claimed her monthly household_income is dollar_figure and expenses are dollar_figure the rs hasn’t supported any of her expenses she claimed she is paying dollar_figure of federal_income_tax withholding on wages of dollar_figure research shows the income is dollar_figure per month for the rs and the nrs the nrs’s income was included since the rs included expenses for him analyzing the application of revproc_2013_34 2013_43_irb_397 the notice stated that petitioner met the threshold conditions but that she was not entitled to a streamlined determination the notice stated that factors of marital status economic hardship legal_obligation significant benefit and mental or physical health problems were neutral the notice stated that tax compliance was a negative factor because at that time neither a request for extension nor a tax_return had been filed respondent no longer contends that this factor is negative and states that it is neutral as to knowledge reasonable expectation the notice stated knowledge reasonable expectation - this factor is unfavorable since the rs did not have a reasonable expectation the nrs would pay the underpayments when the returns were filed the nrs has been suffering from health problems for several years the rs didn’t provide the date that she took over the finances or responsibility for filing the tax returns the tax_return was filed before the nrs was completely incapacitated but he had suffered four strokes before he became fully incapacitated the rs only provided a date for the fourth stroke the rs had the nrs placed in a full time nursing care facility in after he was in a car accident the rs has a durable_power_of_attorney for the nrs she manages all his affairs and would have access to all his income information the rs knew the nrs didn’t have the mental or physical capacity to manage the payment of the taxes when the and tax returns were filed she didn’t provide information regarding her involvement in the tax_return on date a notice_of_determination concerning collection action s under sec_6320 and or and your request for relief from joint_and_several_liability under sec_6015 was sent to petitioner the notice stated in part based on the facts and circumstances appeals officer rosalyn j havlin sustained the preliminary determination to deny the requesting spouse rs melinda welwood innocent spouse relief the rs managed the financial matters since the non-requesting spouse nrs mr welwood is in a full time nursing care facility the rs has continued to file jointly with the nrs all the way through her most recently filed tax_return the rs knew the nrs could not pay the taxes when she had the tax returns prepared the rs has not shown it inequitable to hold her liable houston appeals offered the taxpayer a collection_due_process_hearing by letter phone or in-person in a substantive contact letter mailed date the taxpayer did not request a face to face hearing the telephone hearing was scheduled for date pincite pm cst the telephone hearing was held with settlement officer sally bujnoch and the taxpayer’s representative joanna mcintosh the representative raised the issue that the taxpayer received a day letter letter dated date denying innocent spouse relief the taxpayer disagrees with this decision and plan s to petition_tax_court the representative stated the taxpayer does not want to pursue any collection alternatives at this time the settlement officer advised the representative since the taxpayer did not provide any of the requested information unable to determine any collection alternative at this time the taxpayer did not raise any other issues during this hearing balancing efficient collection and intrusiveness irc sec_6330 requires that the settlement officer determine if the proposed levy action balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the taxpayer has been denied innocent spouse relief under sec_6015 b c f the taxpayer did not provide sufficient information to determine if a collection alternative would have been appropriate it is appeals’ determination that the proposed levy action balances the need for efficient collection of the taxes with their legitimate concern the action is no more intrusive than necessary the proposed levy is sustained the petition filed date challenged both notices opinion generally married taxpayers may elect to file joint federal_income_tax returns sec_6013 sec_6013 provides that if a joint_return is filed each spouse is jointly and severally liable for the entire tax due for that year a requesting spouse may be relieved from joint_and_several_liability under sec_6015 if certain conditions are met except as otherwise provided in sec_6015 the requesting spouse generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of tax reported on joint returns sec_6015 c when the liability arises from an underpayment_of_tax reported as due on a joint_return relief is available only under sec_6015 see sec_6015 c f 121_tc_73 petitioner has requested relief from joint_and_several_liability under sec_6015 and she has waived any reliance on subsection b or c as directed by sec_6015 the commissioner prescribed procedures to determine whether a requesting spouse is entitled to equitable relief from joint_and_several_liability those procedures are set forth in revproc_2013_34 sec_4 i r b pincite although the court considers those procedures when reviewing the commissioner’s determination the court is not bound by them 136_tc_432 pursuant to revproc_2013_34 sec_4 the commissioner conducts a multistep analysis when determining whether a requesting spouse is entitled to equitable relief under sec_6015 see revproc_2013_34 sec_4 and the requirements for relief under revproc_2013_34 supra are categorized as threshold or mandatory conditions requirements for a streamlined determination and equitable factors a requesting spouse must satisfy each threshold requirement to be considered for relief see id sec_4 i r b pincite if the requesting spouse meets the threshold requirements the commissioner will grant equitable relief if the requesting spouse also meets each streamlined element see id sec_4 i r b pincite otherwise the commissioner will determine whether equitable relief is appropriate by evaluating the equitable factors see id sec_4 i r b pincite threshold requirements the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 see revproc_2013_34 sec_4 those requirements are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse id in this case the notice_of_determination denying relief stated that petitioner had satisfied the threshold requirements however citing revproc_2013_34 sec_4 respondent argues that reconveying the partnerships to her husband and filing separate returns for as recommended by her counsel and accountant were part of a fraudulent scheme that disqualifies petitioner from satisfying threshold condition this court has previously denied relief under sec_6015 when it found a fraudulent scheme when spouses transferred property with the intent to hide such transfers see chen v commissioner tcmemo_2006_160 we see no intent to hide the transfers in this case or other indicia of fraud we accept the determination therefore that petitioner satisfies the threshold requirements streamlined determination elements if the threshold requirements are satisfied revproc_2013_34 sec_4 sets forth the following requirements that a requesting spouse must satisfy to qualify for a streamlined determination by the commissioner granting relief under sec_6015 the requesting spouse is no longer married to the nonrequesting spouse on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in the case of an underpayment the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the tax reported on the joint_return either as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse must establish he or she satisfies each of the three elements to receive a streamlined determination granting relief see revproc_2013_34 sec_4 petitioner contends that she should be treated as no longer married to m welwood at the time of the determination because they were no longer members of the same household at any time during the 12-month_period ending on the date the irs made its determination she relies on his residence at a serene setting during that period but the record is unclear as to the date that residence commenced respondent asserts that husband and wife may be members of the same household even if they reside in separate dwellings if it is reasonable to assume that the absent spouse will return to the household and the household or a substantially equivalent household is maintained in anticipation of his return see sec_1_6015-3 income_tax regs the record is unclear whether it was reasonable to assume that petitioner’s husband would return to the household consistent with the pattern of prior periods petitioner’s actions in taking care of her husband despite alleged abuse over the years paying household bills and bearing the financial burdens of his care suggest that she regarded herself as a member of the same household and married to him until he died her conduct was commendable but not a reason for relief from their joint tax_liabilities the hardship issue is disputed in this case as discussed below also as discussed below we conclude that petitioner knew or had reason to know that the tax reported on each joint_return would not be paid on the date the return was filed we agree with respondent that petitioner is not entitled to a streamlined determination equitable factors revproc_2013_34 sec_4 provides a list of nonexclusive factors to be weighed by the commissioner in making a decision they include a marital status ie do the spouses remain together b economic hardship c knowledge or reason to know of the understatement by the requesting spouse d legal_obligation arising from a divorce decree or other binding agreement e significant benefit gained by the requesting spouse f compliance with income_tax laws and g mental or physical health at the time of filing the request for relief no single factor is determinative and all factors are considered and weighted appropriately kellam v commissioner tcmemo_2013_186 at because this case involves underpayments of reported liabilities an important factor is whether the requesting spouse knew or had reason to know that the other spouse would not pay the reported liabilities see revproc_2013_34 sec_4 c ii i r b pincite respondent treats as neutral ie neither in favor of nor against relief factors a d e f and g although the notice_of_determination treated economic hardship as neutral respondent argues against that treatment as discussed below petitioner treats only factor e as neutral and argues that six factors favor relief as to factor d petitioner argues that the question of legal_obligation is neutral for the earlier years but contends that the marital property agreement entered into on date favors relief for but petitioner filed a separate_return for that year and that year is not before us if petitioner is referring to liability with respect to the return filed in we are skeptical that an agreement entered into under the circumstances here should favor relief the factors specified above are nonexclusive and other factors relevant to a specific claim for relief may be taken into account revproc_2013_34 sec_4 i r b pincite thus respondent points out the significant tax benefits claimed on the joint returns and argues that they should weigh against relief petitioner replies that the record does not support this claim however her witness haugen explained that the nature of the partnerships promoted and entered into by m welwood were intended and designed to obtain substantial tax benefits in the early years that necessarily resulted in liabilities in later years for that reason haugen recommended against petitioner’s acceptance of interests in the partnerships in and recommended petitioner transfer them back to her husband in the implicit nature of the arrangement for early tax benefits and the attempt to avoid liability for the natural consequences is a consideration as to whether equitable relief is justified however those consequences are what is in issue here and should not be a separate factor this consideration is therefore neutral respondent also argues that petitioner should not be afforded relief because she does not seek equity with clean hands respondent asserts that petitioner made material misrepresentations in financial forms and other submissions to the irs with respect to her sec_6015 claims and in her attempts to secure currently not collectible status for the outstanding liabilities we have disregarded the assertions in the forms submitted to the irs as unreliable for the reasons stated in the notices of determination and argued in respondent’s brief the lack of consistent treatment of the household_income and expenses and the absence of corroborating records are troublesome we do not have a sufficient basis for concluding however that the misrepresentations were deliberate the most contested factors in this case are whether petitioner has established economic hardship if relief is not granted whether her knowledge that the tax would not be paid justifies denial of relief and whether her health problems favor relief we agree with respondent that the other specified factors are neutral giving appropriate weight to factors b c and g guides our determination in this case generally for purposes of sec_6015 economic hardship exists when collection of the tax_liability will render the taxpayer unable to meet basic living_expenses revproc_2013_34 sec_4 b i r b pincite the determination of whether a spouse will suffer economic hardship is based on rules similar to sec_301_6343-1 proced admin regs revproc_2013_34 sec_4 b the facts and circumstances considered include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses and transportation and any extraordinary circumstances or other facts the taxpayer raises see wilson v commissioner tcmemo_2017_63 at sec_301_6343-1 proced admin regs the information petitioner submitted in support of her claim for relief was questionable and was challenged by respondent in several respects respondent argues on brief that petitioner’s monthly income exceeds her claimed monthly basic living_expenses by more than dollar_figure and petitioner replies that the excess is dollar_figure or less there is no reliable evidence of petitioner’s assets we agree with respondent that petitioner has not shown such economic hardship as would favor relief we next examine whether the requesting spouse knew or had reason to know that there was an understatement or deficiency on the joint income_tax return or knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability we believe the evidence compels the conclusion that petitioner knew that m welwood would not and could not pay the reported liabilities petitioner contends that her knowledge was obviated by a pattern of abuse throughout the marriage but we are unpersuaded that any perceived abuse was material to the issues before us she testified that she was fearful because her husband had guns but the only incident she specifically described occurred in or while he was in a nursing and rehabilitative care facility during the incident m welwood stated that he wanted a gun in order to commit suicide there is no evidence that he threatened petitioner with a gun or that he had access to a gun at the time petitioner was aware of the partnership interests as early as when they were transferred in part to her as a result of the separation during the relevant periods petitioner managed the household finances and arranged for the preparation and filing of the joint returns although she argues that she did not understand the tax consequences she was aware of the partnerships and is charged with constructive knowledge of the contents of the joint returns that she signed sec_6015 does not protect a spouse who turns a blind eye to facts readily available to her 132_tc_203 see briley v commissioner tcmemo_2019_55 at relief may be denied where the requesting spouse knew of the circumstances giving rise to the tax_liability even if she did not understand the tax consequences see 282_f3d_326 5th cir aff’g 115_tc_183 petitioner’s arguments concerning her lack of understanding of the partnerships and the tax consequences are misplaced and do not shield her from responsibility for the tax reported on the returns and the knowledge that the amounts shown on the returns would not be paid whatever the reasons for the tax_liabilities they were reported on the joint returns she cannot obtain relief from liability by refusing to read her mail or look at their joint returns when petitioner obtained interests in the partnerships in and transferred them back in she was advised by an accountant and a lawyer she had access to and control_over the bank account into which the proceeds of sale of some of the partnerships were deposited in the monies were used for the continuing high costs of m welwood’s care she did not make any payments on the back taxes from those proceeds and she knew that m welwood was in no position to do so in the context of all of the facts and circumstances considered with respect to equitable relief we give the greatest weight to this factor and it weighs against relief certain of petitioner’s health problems have been with her from birth with respect to petitioner’s age-related health issues they have not prevented her gainful employment and are not unusual they may be a consideration in future collection efforts by the irs we agree with respondent that as of now this factor is neutral by our estimation petitioner’s knowledge weighs heavily against relief and all of the other_relevant_factors are neutral although petitioner’s situation is difficult and unfortunate the circumstances are not compelling and do not justify relief from the joint liabilities she offered no reasonable alternatives to the proposed collection actions and has suggested no abuse_of_discretion with respect to that determination she chose only to pursue total relief under sec_6015 we are not persuaded that she is entitled to such relief we have considered the other arguments of the parties but they do not affect our holding for the reasons set forth above the notices of determination will be sustained decision will be entered for respondent
